Title: To Thomas Jefferson from Thomas Appleton, 6 July 1805
From: Appleton, Thomas
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Leghorn 6th. July 1805.
                  
                  My last respects were in date of the 1st. of May by a vessel bound to New York, on board of which I have shipped ten Cases of Montepulciano wine, to the care of Mr. Gelston Collector for that port.—By much accident I very lately became acquainted, that Madam Fabroni of florence had receiv’d a letter from Madam Cerrachi at Vienna, describing the deplorable condition she was in, burthen’d with five young children.—She had at the same time not fail’d to state how great were her claims on our gouvernment for the labours her husband had perform’d in America.—Madame Fabroni prompted more by the sentiments of commisseration, than guided by the dictates of her understanding, had compos’d a very long letter, and address’d to you, proposing a most inadmissable plan to alleviate the miseries of Madame Cerrachi, which I shall not however trouble you now to relate.—on receiving this intelligence I lost no time in translating the statement I receiv’d in your letter, as if it were the result of my own enquiries in the U: States, in consequence of her application to me about 18 months since.—this I have address’d to her, open, and under cover to Mr. fabroni, who will of course make known to his wife the purport of it, and afterwards forward to Vienna.—I hope by this means to satisfy Madame fabroni of the impropriety of the steps she had intended as likewise to silence the pretensions of Madme. Cerrachi.—Your letter of the 10h. of March, covering one for Mr. Mazzei reach’d my hands on the 28h. of June, and the next day I deliver’d personally the enclosure.—The request of Mr. La Trobe will doubtless be complied with by Mr. Mazzei, though I apprehend he will be oblig’d to make a journey to Rome to accomplish the object of it.—the part Mr. La Trobe has confided to me, being simply to procure passages for the workmen, and the money necessary for their expences, I shall punctually attend to.—
                  It is with infinite concern that I have been inform’d of the almost certain loss of the Schooner John Adams, Captain Ramsdell, who sail’d from this port on the 7h. of September last for Philadelphia.—On board of this vessel went passenger Mr. Timpanaro Vigano, a young man endow’d with the rarest talents, and the highest cultivated understanding. he had distinguish’d himself during the struggles for liberty in Lombardy, and having been employ’d by President Melzi as a diplomatick agent near the King of Naples, he became a victim to the fury of that sovereign, from the moment the french were compell’d to abandon the Kingdom.—they Cast him into a small subterraneous dungeon, without even the light of a lamp during four years—In this space of time he endur’d incredible hardships and many malignant fevers.—depriv’d of all medical assistance, nevertheless he rejected with disdain every offer for his enlargement, as it must have been purchas’d by renouncing those principles for which he then suffer’d.—
                  on a return of french influence, he gain’d his liberty, and retir’d to Milan; but as he very shortly foresaw that he must relinquish either his principles or his country, he hesitated not which to abandon, and gave up the latter, though his prospects of fortune were Considerable and he was allied in friendship with men of the highest merit in the republic.—President Melzi order’d Mr. Est Tassoni his minister at florence to apply to me for a letter which would present Mr. Vigano to your personal acquaintance. I Conceiv’d it my duty to comply with a request from a person of his eminent rank which on no other Consideration should I have assumed.
                  I now inclose you Sir, a copy of the letter I gave in charge to Mr. Vigano, by which you will perceive my opinion at that time of his objects in America.—the late Arrestation of two american Citizens in Milan will perhaps apologize for the length of my present letter, as it seem’d necessary to mention again a principal object with which Mr. Vigano was charg’d by his government; and likewise furnishes a new example of the Utility which would arise, from having an American resident in that city, to recognize our Citizens who are very frequently crossing the Continent of Europe on their commercial Concerns, in preference of making the immense circuit by Sea.—I have sent to Malta for more of the yellow cotton seed which I shall take the liberty of sending to you as soon as they are receiv’d.—I have the honor to be with very sincere respect Your most devoted Servant
                  
                     Th: Appleton 
                     
                  
               